NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: PETER SZANTO,                            No. 15-17410

             Debtor.                            D.C. No. 3:14-cv-00355-RCJ
______________________________

PETER SZANTO,                                   MEMORANDUM*

                Plaintiff-Appellant,

 v.

UNITED STATES TRUSTEE, RENO; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Peter Szanto appeals pro se from the district court’s order affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bankruptcy court’s order dismissing Szanto’s chapter 11 bankruptcy case. We

have jurisdiction under 28 U.S.C. § 158(d). We review de novo the district court’s

decision on appeal from the bankruptcy court and apply the same standards of

review applied by the district court. In re Thorpe Insulation Co., 677 F.3d 869,

879 (9th Cir. 2012). We affirm.

      The bankruptcy court did not abuse its discretion by dismissing Szanto’s

bankruptcy case “for cause.” See 11 U.S.C. § 1112(b)(4)(J) (explaining that

“failure to file a disclosure statement, or to file or confirm a plan, within the time

fixed by this title or by order of the Court” provides cause to dismiss a chapter 11

bankruptcy petition); Toibb v. Radloff, 501 U.S. 157, 165 (1991) (bankruptcy court

has “substantial discretion” to dismiss a chapter 11 case).

      The bankruptcy court did not abuse its discretion by granting JPMorgan

Chase Bank N.A.’s motion to vacate the order granting Szanto’s motion to approve

a settlement agreement because, after reconsideration, the bankruptcy court found

that Szanto’s motion was not properly served and that the attached documents did

not constitute a settlement agreement as Szanto alleged. See Fed. R. Bankr. P.

9024 (making Fed. R. Civ. P. 60 applicable to bankruptcy cases); Casey v.

Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004) (setting forth standard of

review).

      Contrary to Szanto’s contentions, the bankruptcy court did not err by


                                           2                                     15-17410
dismissing the case while Szanto’s motion to disqualify under 28 U.S.C. § 144 was

pending. See Smith v. Edwards & Hale, Ltd. (In re Smith), 317 F.3d 918, 932 (9th

Cir. 2002) (“[S]ection 144 applies only to district court judges and not to

bankruptcy court judges. Rather, bankruptcy court judges are subject to recusal

only under 28 U.S.C. § 455.” (internal citations omitted)), abrogated on other

grounds by Lamie v. U.S. Tr., 540 U.S. 526 (2004).

      We reject as unsupported by the record Szanto’s contentions concerning bias

of the bankruptcy judge or that the judge’s impartiality might reasonably be

questioned. See 28 U.S.C. § 455(a).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    15-17410